Citation Nr: 1309500	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  04-41 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and degenerative joint disease at L2-L4. 

2.  Entitlement to service connection for substance abuse as secondary to service connected disability.  






ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims in April 2012 for the Veteran to undergo VA examinations in connection with both claims.  The record shows that the VA Medical Center (MC) informed the Veteran of the scheduled examinations and that the notice letter was returned as undeliverable.  There a handwritten note, dated May 2012, that the Veteran moved to Florida and that the examinations would be rescheduled at the Gainesville, Florida, VAMC.  The record shows the Veteran refused to have an examination at the Gainesville VAMC.  In July 2012, the AMC wrote to the Veteran and noted the report from the Gainesville VAMC that he had refused to have his examinations there.  It informed the Veteran that it would wait to receive a response before it would take anymore action on his claims.  No response was received from the Veteran.  

In August 2012, the AMC informed the Veteran that the April 2012 remand by the Board requested examinations and that it would attempt to schedule him one more time for the examinations.  The number of the street address shown in this letter (and in the July 2012 letter and the notice from the VAMC of the Veteran's refusal to appear for the examinations) was 1060.  However, the letter to the Veteran from the Gainesville VAMC that informed him he had two examinations scheduled in September 2012 was sent to the same street name, but the street number was 1068.  The Veteran did not appear for the scheduled examinations, and there is no indication that the notice letter was returned as undeliverable.

A November 2012 VA Form 21-0820, Report of General Information, shows the history of notices to the Veteran and his not appearing for scheduled VA examinations.  The VA employee noted that as of November 2012, there was no response from the Veteran and that the phone number of record, which had an area code of 501, was disconnected.  The employee laid out the attempts to find the Veteran's current address through various means (including the Internet), and noted that all addresses found were in Arizona (no address in Florida was found).  The RO then issued a supplemental statement of the case in November 2012 that went to the address in Florida with the street number of 1060.  There is no indication that any mail was returned as undeliverable.

The case was returned to the Board in January 2013.  The Board's letter informing the Veteran that his case had been received at the Board was sent to the Florida address with the street number of 1060.  However, later in January 2013, it appears the Veteran contacted VA and changed his address to Kingman, Arizona.  VA now has a full address and telephone number for the Veteran.  The Board finds that a remand is warranted to allow the Veteran to appear for the VA examinations now that VA has an address.  It must be noted that the AMC did a thorough job in attempting to locate the Veteran in order to comply with the Board's April 2012 remand, which is appreciated.  The Board will lay out the same facts as shown in the April 2012 remand.  

The Veteran's former attorney, to include in an August 2009 statement, has asserted that the rating currently assigned for the service connected back disability does not contemplate neurologic manifestations of this disability and the fact that the condition includes intervertebral disc syndrome (IVDS).  As support for this assertion, he referenced a July 2003 private examiner's report which he asserted "noted neurological symptoms."  Pertinent complaints from the Veteran shown on these July 2003 reports included numbness of the feet and toes, weakness in the right leg, an episode of the right leg collapsing, and loss of bladder control.  However, this examiner noted in his diagnosis that there was no objective evidence of "radiculitis and/or radiculopathy."  

The Veteran's former attorney also supported his assertion that the service connected back disability includes neurological deficits and intervertebral disc syndrome in his August 2009 statement by referencing a November 2008 examination report from another private examiner that noted the Veteran had "bilateral involvement of the L4, L5 and S1 nerve roots, all of which contribute to the sciatic nerve."  This examiner also found it as likely as not that the Veteran had a neurogenic bladder, that the Veteran was incontinent for urine, and that his diagnoses included IVDS.  In addition, this examiner, as emphasized by the Veteran's former attorney, recommended that the Veteran be provided an electromyogram.  The RO has not included any neurological deficits in assigning the rating for the service connected back disability on the basis of there being "no objective findings of neuropathy that are confirmed by diagnostic testing, such as an electromyogram."  (See July 2009 Supplemental Statement of the Case, Page 4.)  

VA outpatient treatment reports dated in April, June, and July 2009 have noted that the Veteran's back disability includes neurological or radicular components, with one such report dated in April 2009 discussing the possibility of providing the Veteran with an electromyogram and/or nerve conduction studies.  

The Veteran's attorney in his August 2009 statement requested that in light of the determination of the RO that there was no objective evidence of neuropathy associated with the Veteran's back, to include specifically as shown by an electromyogram, the case be remanded to schedule the Veteran for an electromyogram, or obtain the reports from a VA electromyogram which the attorney indicated the Veteran stated had been scheduled.  He also argued in a September 2010 statement that as reports from an electromyogram were not included in the July 2010 VA examination, this examination was not adequate for ratings purposes.  

Given the requests of the Veteran's former attorney and the fact that the physician who conducted the November 2008 examination found that the Veteran had neurological deficits and IVDS as secondary to his service connected back disability, that the Veteran had suffered from "incapacitating episodes" of IVDS lasting greater than six weeks in the prior 12 months, and that he was incontinent for urine, the Board concludes that the case must be remanded to obtain reports from any VA electrodiagnostic testing which may have been conducted and schedule the Veteran for a VA examination that includes an interpretation of the reports of this testing or, should there be no such reports, afford the Veteran an electromyogram or other electrodiagnostic testing to determine if there is objective evidence to confirm that the service connected disability includes neurological deficits or IVDS so as to determine the proper rating, or ratings, to be assigned for the Veteran's service connected back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, 3.326; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

With respect to the claim for service connection for substance abuse as secondary to service connected disability, the Veteran's former attorney in November 2008 requested the case be remanded to afford the Veteran a VA examination to determine if his substance abuse was secondary to his service connected back disability.  Support for the necessity of such an examination cited by this attorney was a January 2006 report from a private psychologist indicating that the Veteran's substance abuse was related to his coping with pain associated with his service connected back disability.  

Subsequent to the November 2008 statement received from the Veteran's former attorney, service connection for a psychiatric disability (mood disorder with major depressive-like episodes) was granted as secondary to the service connected back disability by way of a September 2010 rating decision.  As such, there is now for consideration whether service connection for substance abuse may be granted as secondary to the Veteran's service connected psychiatric disorder or as a symptom of such disability.  In this regard, while compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse may not be granted, compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability may be granted.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  In short therefore and given the contentions of the Veteran's former attorney, the undersigned finds that there is of record evidence indicating that the Veteran may have a substance abuse disability that is etiologically related to service-connected disability.  Therefore, a VA examination that includes an opinion as to whether substance abuse is etiologically related to service-connected disability is necessary in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any reports from VA electromyogram or nerve conduction testing that may have been provided to the Veteran.  

2.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected low back disability.  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for disability of the back. 

The examination should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that motion is effectively limited by pain, as well as whether there is any additional functional loss due to weakened movement, excess fatigability, or incoordination.  

The reports from the examination should include a discussion of whether the service connected back disability includes neurological deficits, to include bowel or bladder impairment, as well as IVDS.  Any neurological complaints should be attributed to objective evidence based on the results of an electromyogram or nerve conduction testing, with the Veteran being provided with both in conjunction with the examination to the extent that neither has been accomplished.  To the extent that IVDS is confirmed by the results of an electromyogram, nerve conduction testing, or other objective evidence, the examiner should state whether IVDS has necessitated bed rest and treatment prescribed by a physician, and the total duration of any such episodes in the past 12 months.  

3.  The Veteran should be scheduled for an appropriate VA examination for the purpose of addressing the relationship, if any, between any current substance abuse and the service-connected back and psychiatric disabilities.  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  Any medically indicated tests or studies should be accomplished. After examining the Veteran and reviewing the claims file, the examiner should respond (as appropriate) to the following:

   a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current substance abuse is proximately due to or caused by the service-connected back or psychiatric disabilities? 
   
   b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current substance abuse has been aggravated by the service-connected back or psychiatric disabilities? 
   
   c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current substance abuse is a symptom of the service connected psychiatric disability? 
   
   Detailed reasons should be set forth for all opinions.
   
4.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that the information requested above has been obtained and that answers to the above posed questions have been obtained.  

5.  After completion of the above, the RO should review the expanded claims file and determine whether the claims on appeal may be granted.  To the extent that any such claim is denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case.  

With respect to the claim for an increased rating for a back disability, to the extent that any neurological manifestations of the service connected back disability are confirmed by objective evidence, consideration of a separate rating or ratings for such manifestations should be documented.  Similarly, to the extent that IVDS is documented by objective evidence, consideration of increased compensation on the basis of IVDS should also be documented.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

